Exhibit 10.2

 



UNANIMOUS WRITTEN CONSENT
OF THE BOARD OF DIRECTORS OF
TELKONET, INC.

 

April 14, 2020

 

The undersigned, being all of the members of the board of directors (the "Board
of Directors") of Telkonet, Inc., a Utah corporation (the "Company"), do hereby
waive any and all formalities of notice, time, date, place, and purpose of
meeting and hereby adopt the following resolutions, such resolutions to have the
same force and effect as if adopted at a duly constituted meeting of the Board
of Directors:

 

WHEREAS, capitalized terms used, but not defined herein, shall have the meanings
assigned to such terms in the Telkonet, Inc. 2010 Stock Option and Incentive
Plan (the "2010 Plan");

 

WHEREAS, the Board of Directors adopted the 2010 Plan on September 23, 2010,
subject to the approval of the 2010 Plan by the Company's shareholders, and the
Company's shareholders approved the 2010 Plan on November 17, 2010;

 

WHEREAS, the Board of Directors previously adopted a resolution in 2016 to amend
the 2010 Plan to remove the limit on awards of shares of stock with respect to
non-qualified Stock Options that may be grated to an individual grantee during
any one calendar year period (the "2016 Amendment");

 

WHEREAS, pursuant to Section 3(a) of the 2010 Plan, the maximum number of shares
of common stock available for issuance under the 2010 Plan is 10,000,000 shares,
provided that no more than 10 percent of the total number of shares of common
stock authorized for issuance under the 2010 Plan, or 1,000,000 shares, can be
granted in the form of Unrestricted Stock Awards (the "Unrestricted Stock Share
Sublimit");

 

WHEREAS, pursuant to Section 3(b) of the 2010 Plan, the grant of any full value
Award (i.e., an Award other than an Option or a Stock Appreciation Right) is
deemed, for purposes of determining the number of shares of Stock available for
issuance under Section 3(a) of the 2010 Plan, as an Award of two shares of Stock
for each such share of Stock actually subject to the Award (the "Effect of Full
Value Awards Provision");

 

WHEREAS, since December 2010, the Company has issued shares of common stock to
certain executive officers and members of the Board of Directors pursuant to
Unrestricted Stock Awards, and due to administrative error, the Company has
issued shares of unrestricted common stock under the 2010 Stock Plan in excess
of the Unrestricted Stock Share Sublimit;

 

WHEREAS, pursuant to Section 18 of the 2010 Plan, the Board of Directors may, at
any time, amend the 2010 Plan, and shareholder approval of an amendment is only
needed if it is required (a) by the rules of the securities exchange or market
system on which the Company's stock is listed or the Code, (b) to ensure that
Incentive Stock Options granted under the 2010 Plan are qualified under Section
422 of the Code, or (c) to ensure that compensation earned under Awards
qualifies as performance-based compensation under Section 162(m) of the Code;

 

 

 

 



 1 

 

 

WHEREAS, the Board of Directors deems it to be in the best interests of the
Company to adopt an amendment to the 2010 Plan, substantially in the form
attached hereto as Exhibit A (the "2010 Plan Amendment"), in order to remove the
Unrestricted Share Sublimit (the "Unrestricted Share Sublimit Increase"), amend
the Effect of Full Value Awards Provision such that a full value Award is
deemed, for purposes of determining the number of shares of Stock available for
issuance under Section 3(a) of the 2010 Plan, as an Award of one share of Stock
for each such share of Stock actually subject to the Award, and reflect the 2016
Amendment, all effective as of November 17, 2010; and

 

WHEREAS, shareholder approval of the 2010 Plan Amendment is not required under
the rules of the OTCQB, the market system on which the Company's stock is
listed, nor needed in connection with treatment of Awards under the
abovementioned sections of the Code.

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors hereby authorizes,
approves, and ratifies in all respects the Unrestricted Share Sublimit Increase,
the 2010 Plan Amendment, and all previously made Unrestricted Stock Awards;

 

FURTHER RESOLVED, that any officer of the Company or its authorized
representatives are hereby severally authorized, directed, and empowered on
behalf of the Company, for and on its behalf, to take or cause to be taken any
and all action, to execute, deliver, and file any and all certificates,
instructions, requests, agreements, filings, or other instruments that may be
necessary or advisable to effect the foregoing resolutions and to carry out the
purposes thereof, and as may be necessary or advisable for the conduct of the
business of the Company;

 

FURTHER RESOLVED, that all of the acts, actions and things done for, in the name
of, and on behalf of the Company by any officer or any authorized representative
heretofore are hereby approved, ratified, and confirmed; and

 

FURTHER RESOLVED, that this consent may be executed in counterparts (including
by electronic mail in portable document format (.pdf)), each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

 

[Signature Page Follows.]

 

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF, the undersigned directors have executed this written consent
as of the date first set forth above.

 



  DIRECTORS:               /s/ Peter Kross   Peter Kross, Director       /s/
Jason L. Tienor   Jason L. Tienor, Director       /s/ Leland D. Blatt   Leland
D. Blatt, Director       /s/ Arthur E. Byrnes   Arthur E. Byrnes, Director      
/s/ Timothy Ledwick   Timothy Ledwick, Director

 

 

 

 

 



 





 







 



 3 

 

 

EXHIBIT A

 

 

2010 Plan Amendment

 

 

 

[See attached]

 

 

 

 

 

 

 

 

 

 

 



 4 

 

 

AMENDMENT TO

THE TELKONET, INC. 2010 STOCK OPTION AND INVENTIVE PLAN

 

1.General. Telkonet, Inc. sponsors the Telkonet, Inc. 2010 Stock Option and
Incentive Plan (the "Plan"), which provides for the issuance of equity incentive
awards in order to attract and retain officers, employees, Non-Employee
Directors, and other key persons. Pursuant to Section 18 of the 2010 Plan, the
Board of Directors of the Company has adopted and approved this amendment to the
2010 Plan (this "Amendment").

 

2. Amendments.

 

(a)The fourth sentence of Section 3(a) (Stock Issuable) of the 2010 Plan is
amended and restated in its entirety as follows:       "Subject to such overall
limitations, shares of Stock may be issued up to such maximum number pursuant to
any type or types of Award; provided, however, that no more than 1,500,000
shares of the Stock may be issued in the form of Incentive Stock Options."

 

(b)Section 3(b) (Effect of Awards) of the 2010 Plan is amended and restated in
its entirety as follows:       "The grant of any full-value Award (i.e., an
Award other than an Option or a Stock Appreciation Right), Option, or Stock
Appreciation Right shall be deemed, for purposes of determining the number of
shares of Stock available for issuance under Section 3(a), as an Award for one
share of Stock for each such share of Stock actually subject to the Award. Any
forfeitures, cancellations or other terminations (other than by exercise) of
such Awards shall be returned to the reserved pool of shares of Stock under the
Plan in the same manner."

 

3.Defined Terms. All capitalized terms used but not defined herein shall have
the meaning given to such terms in the 2010 Plan.

 

4.Full Force and Effect. The 2010 Plan, as amended hereby, is hereby ratified
and confirmed and shall continue in full force and effect.

 

5.Effective Date of this Amendment This Amendment is effective as of November
17, 2010.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 5 



